August 24, 1914. The opinion of the Court was delivered by
Plaintiff recovered judgment against defendant in the Court of a magistrate, which was affirmed on appeal to the Circuit Court, for $100.00, the accumulated penalty provided by statute (Civ. Code 1912, sec. 3812) for the failure of defendant to pay plaintiff the wages due him on demand after he was discharged. *Page 419 
One of the issues was whether plaintiff was discharged or voluntarily quit the service of defendant. Plaintiff testified that, prior to August 28, 1913, the date of his discharge, he had been in the service of defendant for about eighteen years, and he was familiar with the customs of the mill, one of which was that, if an employee dropped out for a few days, a spare hand was put in his place, and when the regular employee returned, he resumed his place; that, under this custom, staying out for a few days did not mean that an employee had quit the service; that he stayed out on Monday, the 18th of August, 1913, to go to see his son, who, he had been informed, was sick; that he did not intend to quit the service of defendant; that, before he got very far he was arrested on the charge of having liquor in his possession and brought back to Camden; that he gave bond, and reported at the mill for duty the next morning, Tuesday, and found another in his place; that the overseer told him he could not give him work; that the superintendent asked him when he was going to get out of the house that he was in. The superintendent also testified that he asked him to vacate the house that he was in. This was ample evidence of plaintiff's discharge, and we see no objection to the proof of the custom, as testified to by plaintiff.
There was no dispute as to the amount due plaintiff. The only other question is whether plaintiff was a laborer for wages, so as to bring him within the provisions of the statute. He testified that he was paid according to the number of "hanks" he made. Wages may be measured by the piece, as well as by the time employed. 40 Cyc. 240.
Judgment affirmed. *Page 420